Citation Nr: 9906936	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  95-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for obsessive 
compulsive disorder, major depression, and post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for back pain and 
lumbosacral strain.  

5.  Entitlement to service connection for a right knee 
disability.  

6.  Entitlement to service connection for defective visual 
acuity.  

7.  Whether it was proper of the RO to withhold the 
appellant's VA compensation until recoupment of an amount 
equal to the amount of Special Separation Benefits was 
received.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active duty from December 1985 to June 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.  

The Board notes that in the June 1994 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for ureteral stones, claimed as kidney stones.  At 
that time, the RO assigned a zero percent disabling rating.  
The appellant filed a Notice of Disagreement (NOD) in January 
1995 and a Statement of the Case (SOC) was issued in February 
1995.  The appellant submitted his Substantive Appeal (VA 
Form 9) in March 1995.  However, the Board observes that in 
August 1995, a hearing was conducted at the RO.  At that 
time, the appellant withdrew his claim for entitlement to an 
increased rating for ureteral stones, claimed as kidney 
stones, on the basis that he was not currently suffering from 
any symptoms of his service-connected ureteral stones.  
Accordingly, this issue is not before the Board for appellate 
consideration.  

The Board further notes that in a July 1998 rating decision, 
the RO denied the appellant's claims of entitlement to 
service connection for scarring, as secondary to the service-
connected disability of ureteral stones, and entitlement to a 
total rating based on individual unemployability due to a 
service-connected disability.  In addition, in a September 
1998 rating action, the RO denied the appellant's claims of 
entitlement to service connection for memory loss, 
entitlement to service connection for hip pain, and 
entitlement to service connection for trench foot.  Moreover, 
in a November 1998 rating action, the RO denied the 
appellant's claims of entitlement to service connection for 
sinusitis, and entitlement to service connection for 
degenerative arthritis of all the fingers and both hands.  
There is no indication from the information of record that 
the appellant filed an NOD in relation to any of the above 
issues.  Accordingly, these issues are not before the Board 
for appellate consideration. 


REMAND

In the appellant's Substantive Appeal (VA Form 9), dated in 
March 1995, the appellant marked off the box that indicated 
that he wanted to appear personally at a hearing before a 
member of the Board.  In addition, the appellant also 
indicated that he would appear for a hearing at a local VA 
office before a local hearing officer.  The Board notes that 
in August 1995, a hearing was conducted at the RO before a 
local hearing officer.  In October 1998, the case was 
forwarded to the Board.  

Thereafter, in December 1998, the Board sent a letter to the 
appellant for the purpose of clarifying whether or not he 
wanted to attend a hearing before a member of the Board.  The 
evidence of record is negative for a response from the 
appellant.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:  

1.  The RO should contact the appellant 
to determine whether or not he wants to 
attend a hearing before a member of the 
Board either at the RO or in Washington, 
D.C.  The RO should also request a 
response in writing, signed by the 
appellant.  In addition, if the appellant 
does not respond in a reasonable period 
of time to the RO's request, the RO 
should document such finding in the case 
file. 

2.  Thereafter, if the appellant responds 
that he wants a hearing, the RO should 
schedule a hearing according to the 
appellant's request.  

3.  Upon completion of the above, and 
after taking any additional development 
deemed necessary, the case should be 
returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


